           CASE 0:19-cv-02547-ECT-TNL Doc. 334 Filed 04/09/21 Page 1 of 8




                               UNITED STATES DISTRICT COURT
                                  DISTRICT OF MINNESOTA


    Malik Laughlin, et al.,                                        Case No. 19-cv-2547 (ECT/TNL)

                            Plaintiffs,

    v.                                                                             ORDER

    James Stuart, et al.,

                            Defendants.


    Malik Laughlin, MCF-Stillwater, 970 Pickett Street North, Bayport, MN 55003; Kenneth
    Lewis, Sherburne County Jail, 13880 Business Center Drive, Elk River, MN 55330; 1
    Michael Hari, Sherburne County Jail, 13880 Business Center Drive, Elk River, MN
    55330 (pro se Plaintiffs);

    Robert I. Yount, Assistant Anoka County Attorney, Government Center, 2100 Third
    Avenue, Suite 720, Anoka, MN 55303 (for Defendants James Stuart, Jonathon Evans,
    Lt. Sheila Larson, and Sgt. Carrie Wood); and

    Gary K. Luloff and Jennifer J. Crancer, Chestnut Cambronne PA, 100 Washington
    Avenue South, Suite 1700, Minneapolis, MN 55401 (for Defendant Tessa Villegas).


          This matter is before the Court on Plaintiffs Michael B. Hari’s (hereinafter “Hari”)

and Kenneth Lewis’ (hereinafter “Lewis”) Continued Sealing/Request for permission to

file Motion to Reconsider Anoka County Attorney / Client Communication Interception

(ECF No. 193) 2 and Hari’s Motion for Further Consideration of Sealing of Documents 133,

134, 137, 144, 147, and 159 Under LR 5.6(d)(3) (ECF No. 208). Both filings propose

1
  Plaintiffs Hari and Laughlin both provided this address for Plaintiff Lewis. (See ECF Nos. 262, 264.) A recent search
of      the    Sherburne      County      Jail     shows       Lewis     is     currently   in     custody.         See
https://inmatelocatorext.co.sherburne mn.us/inmatelocator/ (last visited April 8, 2021).
2
  The Court considers this letter as a motion to reconsider its Order granting in part and denying in part the Joint
Motion Regarding Continued Sealing (ECF No. 169). See D. Minn. LR 7.1(j) (“A party who seeks permission to file
a motion to reconsider must first file and serve a letter of no more than two pages requesting such permission.”)

                                                          1
          CASE 0:19-cv-02547-ECT-TNL Doc. 334 Filed 04/09/21 Page 2 of 8




unsealing the same set of documents on the basis that they do not contain private or

confidential information. (ECF No. 193 at 2; see generally ECF No. 208 at 5-14.)

                                            I. BACKGROUND

        The Court previously entered a protective order in this case, which outlines

confidentiality designations. (ECF No. 68.) This protective order has survived Hari’s

various challenges. (See ECF No. 238 at 11 (overruling Hari’s objection to and affirming

this Court’s July 13 Order).)

        The documents Plaintiffs Lewis and Hari request the Court unseal were filed under

temporary seal pursuant to the protective order as they either are, or cite directly to,

documents designated as confidential by County Defendants. 3 These documents are:

        • ECF No. 133 – Hari’s reply brief on his Amended Verified Motion for Rule to

             Show Cause (ECF No. 106);

        • ECF No. 134 – An exhibit filed supporting ECF No. 133;

        • ECF No. 137 – Hari’s reply brief on his Motion for Sanctions Under Rule 37(e)

             for Spoliation of Evidence (ECF No. 102);

        • ECF No. 144 – A set of exhibits filed in support of ECF No. 137;

        • ECF No. 147 - Additional exhibits filed in support of ECF Nos. 133 and 137;

             and




3
 Though Hari requested filing these documents under temporary seal, his position has always been that the exhibits
he filed and cited to in his reply memoranda and objection were improperly designated as confidential. (See ECF Nos.
138, 145, 148, 160.)

                                                         2
           CASE 0:19-cv-02547-ECT-TNL Doc. 334 Filed 04/09/21 Page 3 of 8




         • ECF No. 159 – Hari’s objection to this Court’s August 17, 2020 Order denying

             Hari’s Motion for Sanctions and Motion for Rule to Show Cause (ECF No.

             142). 4

         The Court did not consider Hari’s reply briefs when issuing its August 17, 2020

Order denying Hari’s Motion for Sanctions and Motion for Rule to Show Cause, as they

were improperly filed replies to non-dispositive motions. (ECF No. 142 at 8 (citing D.

Minn. LR 7.1(b)(4)(A)(iii) & 7.1(b)(3)).) The Court did, however, grant Hari’s motion to

file the reply briefs under temporary seal. (ECF No. 142 at 8.) The Court further ordered

the parties to comply with the District’s Local Rules in preparing a joint sealing motion for

ECF Nos. 133 and 137. (Id. at 10.) After Hari filed his objection to the Court’s August

17, 2020 Order (ECF No. 159), the Court again ordered the parties to submit a joint motion

for continued sealing. (ECF No. 162.)

         County Defendants filed a Joint Motion Regarding Continued Sealing, detailing

their arguments for keeping the documents sealed and attaching Plaintiffs’ competing joint

motion, which would unseal the documents. 5                          (ECF Nos. 166 & 166-1.)                   County

Defendants’ position was to redact or seal the pages of the memoranda and objection that

quoted the exhibits, 6 and to seal the exhibits 7 completely. In a “meet and confer” letter


4
  Contrary to County Defendants’ claim (see ECF No. 213 at 4 n.1), this document was filed under seal. (See ECF
No. 160 (Hari’s request to file ECF No. 159 under seal); ECF No. 162 (Order placing ECF No. 159 under temporary
seal).) The Court subsequently ordered ECF No. 159 permanently sealed. (See ECF No. 169.)
5
  This District’s Local Rules require that “the party who filed the first document under temporary seal in connection
with the underlying motion or objection” to file the joint motion “[u]nless the parties agree or the magistrate judge
orders otherwise.” D. Minn. LR 5.6(d)(2)(B). While County Defendants ultimately filed the joint motion with the
attached grid as required by the Protective Order in this case (see ECF No. 68), the Court considers this a proper filing
of a joint motion as County Defendants included Plaintiffs’ proposed motion.
6
  (ECF Nos. 133, 137, and 159)
7
  (ECF Nos. 134, 144, 147)

                                                           3
        CASE 0:19-cv-02547-ECT-TNL Doc. 334 Filed 04/09/21 Page 4 of 8




attached to the Plaintiffs’ Proposed Joint Motion for Continued Sealing of Documents, Hari

persisted in his previously stated position that “all of the information in those documents

addressed in the order of 8/17/20 should be unsealed and nothing should be left sealed.”

(ECF No. 166-1 at 1.) On August 31, 2020, the Court granted in part and denied in part

the joint motion and, siding with County Defendants, permanently sealed all of the

documents in question, as they “contain identifying information for jail personnel and

security protocol and contain information related to ongoing criminal matters.” (ECF No.

169.) Hari and Lewis’ letter and Hari’s subsequent motion for reconsideration followed.

                                     II. ANALYSIS

       A. The September 3, 2020 Letter

       As previously discussed, see supra note 2, the Court considers this letter a motion

to reconsider its order granting in part and denying in part the Joint Motion Regarding

Continued Sealing (ECF No. 166). See D. Minn. LR 7.1(j) (“A party who seeks permission

to file a motion to reconsider must first file and serve a letter of no more than two pages

requesting such permission.”) The letter objects to County Defendants’ handling of

Plaintiffs’ proposed joint sealing motion, arguing that County Defendants should have

responded to Plaintiffs’ proposed joint sealing motion and meet and confer letter. (ECF

No. 193 at 1.) The letter subsequently objects to the Court’s order and argues that the

documents should be unsealed because they “contain no properly private or confidential

information.” (Id. at 2.)

       The Court will deny this motion summarily as it does not formally comply with

Local Rule 5.6. See D. Minn. LR 5.6(d)(3) (“Within 28 days after entry of the magistrate

                                            4
          CASE 0:19-cv-02547-ECT-TNL Doc. 334 Filed 04/09/21 Page 5 of 8




judge’s order disposing of a joint motion regarding continued sealing under LR 5.6(d)(2),

a party . . . may file a motion for further consideration by the magistrate judge.”). Hari

subsequently filed a proper motion seven days later. 8 (ECF No. 208.)

         B.     Hari’s Motion in Support for Further Consideration of Sealing of
                Documents Under LR 5.6(d)(3)

         In this motion, Hari argues that County Defendants have failed to show the required

good cause to overcome the presumption in favor of public access to documents under Rule

26(c). (ECF No. 208 at 5.) The Court will deny this motion as there is no presumption in

favor of public access for these documents, and County Defendants have shown good cause

for their permanent sealing.

         “There is a common-law right of access to judicial records.” IDT Corp. v. eBay,

709 F.3d 1220, 1222 (8th Cir. 2013) (citing Nixon v. Warner Commc’ns, Inc., 435 U.S.

589, 597 (1978)). “However, the public’s right of access is not absolute. Instead,

competing interests, including the party’s interest in confidentiality, must be weighed

against society’s interest in transparency.” Benner v. Saint Paul Public Schools, I.S.D.

625, No. 17-cv-1568 (SRN/KMM), 2019 WL 259637, at *1 (D. Minn. Jan. 18, 2019)

(citing Webster Groves Sch. Dist. v. Pulitzer Pub. Co., 898 F.2d 1371, 1376 (8th Cir.

1990)).

         “[A] court must first decide if the documents in question are ‘judicial records,’ and

if so, must next consider whether the party seeking to prevent disclosure has overcome the




8
 Even if this were not the case, the Court would nonetheless deny this motion as it is largely duplicative to Hari’s
formal motion, which better addresses the purported merits for unsealing the documents in question.

                                                          5
          CASE 0:19-cv-02547-ECT-TNL Doc. 334 Filed 04/09/21 Page 6 of 8




common-law right of access that would otherwise apply to such records.” Flynt v.

Lombardi, 885 F.3d 508, 511 (8th Cir. 2018). “[T]he Eighth Circuit has recognized ‘a

modern trend in federal cases to treat pleadings in civil litigation (other than discovery

motions and accompanying exhibits) as presumptively public, even when the case is

pending before judgment, or resolved by settlement.’” Steele v. City of Burlington, Iowa,

334 F. Supp. 3d 972, 976-77 (S.D. Iowa 2018) (quoting IDT Corp., 709 F.3d at 1222-23)

(emphasis added); see also Kruger v. Ameriprise Fin., Inc., No. 11-cv-2781 (SRN/JSM)

2014 WL 12597948, at *8 (D. Minn. Oct. 14, 2014) (collecting cases and finding that “[t]he

Eighth Circuit has not explicitly defined what constitutes ‘judicial records.’ But a survey

of the decisions in this jurisdiction supports the notion that the presumption of public access

(and concomitant need to articulate a compelling reason for non-disclosure) attaches to

documents filed with the court in support of merits-based motions.”), aff’d, 2015 WL

224705 (D. Minn. Jan. 15, 2015); cf. D. Minn. LR 5.6 Advisory Committee’s Notes (2017)

(“As a general matter, the public does not have a right of access to information exchanged

in discovery.”). “In other words, the public’s interest is stronger when the sealed items

implicate a district court judge’s exercise of Article III power in deciding a dispositive

motion on the merits.” Willis Elec. Co., Ltd. v. Polygroup Ltd. (Macao Commercial

Offshore), No. 15-cv-3443 (WMW/KMM), 2019 WL 2574979, at *1 (D. Minn. June 24,

2019).

         The documents Hari seeks to unseal are reply memoranda and exhibits to non-

dispositive discovery motions and his objection to the Court’s ruling on those motions.

ECF Nos. 133, 134, 137, 144, and 147 were not considered by the Court when it rendered

                                              6
        CASE 0:19-cv-02547-ECT-TNL Doc. 334 Filed 04/09/21 Page 7 of 8




its decision on Hari’s non-dispositive motions because these filings violated Local Rule

7.1. (See ECF No. 142 at 8 (“Because Hari did not seek permission to file a reply brief,

the arguments contained in his reply briefs are not properly before the Court”.).) ECF No.

159 similarly detailed Hari’s objections to this Court’s decisions on his non-dispositive

motions. Thus, the documents Hari seeks to unseal are not judicial records and do not carry

any presumption of public access.

       “If the documents at issue are not ‘judicial records,’ then the Court applies a ‘good

cause’ standard to determine whether the material should be sealed.” Hudock v. LG Elec.

U.S.A., Inc., No. 16-cv-1220 (JRT/KMM), 2020 WL 2848180, at *2 (D. Minn. June 2,

2020) (citing Krueger, 2014 WL 12597948, at *11); see also FurnitureDealer.net, Inc. v.

Amazon.com, Inc., No. 18-cv-232 (JRT/HB), 2020 WL 6324157, at *2 (D. Minn. Oct. 19,

2020) (“Here, since the documents involved were filed in connection with discovery

motions that . . . do not implicate ‘the exercise of Article III judicial power,’ the Court does

not apply the ‘compelling reason’ standard.”). Under this good cause standard, the party

advocating sealing “must demonstrate . . . that continued sealing is needed to protect it

from ‘annoyance, embarrassment, oppression, or undue burden or expense . . . .’” Hudock,

2020 WL 2848180, at *2 (quoting Fed. R. Civ. P. 26(c)). County Defendants previously

argued for sealing these documents for a variety of reasons, which this Court considered.

(See ECF No. 166.) In ordering that these documents be permanently sealed, the Court

found in part that the documents “contain identifying information for jail personnel and

security protocol.” (ECF No. 169.) This remains the case, and the Court finds again that

County Defendants have shown good cause for the documents’ permanent sealing.

                                               7
      CASE 0:19-cv-02547-ECT-TNL Doc. 334 Filed 04/09/21 Page 8 of 8




                                      III. ORDER

     Therefore, based upon the record, memoranda, and proceedings herein, IT IS

HEREBY ORDERED as follows:

  1. Hari and Lewis’ Continued Sealing/Request for permission to file Motion to
     Reconsider Anoka County Attorney / Client Communication Interception (ECF No.
     193) is DENIED.

  2. Hari’s Motion for Further Consideration of Sealing of Documents 133, 134, 137,
     144, 147, and 159 Under LR 5.6(d)(3) (ECF No. 208) is DENIED.

  3. The following documents shall remain sealed: ECF Nos. 133, 134, 137, 144, 147,
     and 159.

  4. All prior consistent orders remain in full force and effect.

  5. Failure to comply with any provision of this Order or any other prior consistent
     order shall subject the non-complying party, non-complying counsel and/or the
     party such counsel represents to any and all appropriate remedies, sanctions and the
     like, including without limitation: assessment of costs, fines and attorneys’ fees and
     disbursements; waiver of rights to object; exclusion or limitation of witnesses,
     testimony, exhibits, and other evidence; summary denial of motions; striking of
     pleadings; complete or partial dismissal with prejudice; entry of whole or partial
     default judgment; and/or any other relief that this Court may from time to time deem
     appropriate.




Date: April    9 , 2021                         s/Tony N. Leung
                                         Tony N. Leung
                                         United States Magistrate Judge
                                         District of Minnesota

                                         Laughlin, et al. v. Stuart, et al.
                                         Case No. 19-cv-2547 (ECT/TNL)




                                            8
